Citation Nr: 1120086	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-29 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder to include status post lumbar laminectomy.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from 5 to 8 August 1980. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claims for service connection for bilateral hearing loss, tinnitus, a back disorder and hypertension.  The Veteran disagreed and perfected an appeal.  In August 2010, the Veteran and his representative presented evidence in support of the Veteran's claims at a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

Regulations require VA to assist a veteran by making reasonable efforts to get the evidence needed to substantiate a veteran's claim. See 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(b) (2010).  Those records include service treatment records that may be held by federal entities.  Additionally, if there is evidence that records held by the Social Security Administration (SSA) may provide evidence relevant to the Veteran's claims, those records must be sought and if received associated with the Veteran's VA claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) [VA's statutory duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA disability compensation benefits].  

The Veteran in this case served in the Tennessee National Guard and served on active duty for three days.  He contends that the flight he took to initial active duty for training at Fort Dix, New Jersey, had decompression problems which caused his right ear drum to burst.  See hearing transcript at p. 5 and June 2009 Veteran's statement on the VA Form-9.  He further contends that he went to sick call after arriving at Fort Dix and received treatment from a military physician who informed him that his right ear drum was punctured and leaking fluid.  The Veteran has submitted a July 2007 audio examination by S.C., Au.D., which indicates bilateral hearing loss, and the record includes a July 2007 VA form signed by S.C. indicating that it was at least as likely as not that the Veteran's hearing loss was related to his active duty service, but does not indicate how the hearing loss may be related or whether there was evidence that the Veteran's right ear drum had indeed been punctured.

There are no service treatment records in the Veteran's VA claims folder that indicate the Veteran received treatment at Fort Dix, or anywhere else, during the Veteran's very brief period of active duty. There is, however, no evidence that any request was made seeking any such records.  This must be accomplished in order to properly evaluate whether the Veteran's ear disorder occurred as he has claimed.

The Board observes that the Veteran's service personnel record is in the Veteran's VA claims folder.  It includes a Rep Trainee Action Sheet signed on 6 August 1980 by an Army training sergeant that states the following:

[Veteran] is very immature.  [Veteran] cries most of the time.  [Veteran] begs to be sent home.  [Veteran] is emotionally unable to process.  [Veteran] is physically weak.  [Veteran] . . . . is just unable to adjust to the military.  

The Trainee Action Sheet indicates that Fort Dix officials notified state National Guard headquarters that authorized the Fort Dix training command to send the Veteran home; 8 August 1980 orders included in the record relieved the Veteran from initial active duty for training and authorized his travel home.  A review of the Veteran's records includes nothing that indicates that he had any medical condition while he was on active duty or that he was rejected because of any medical condition related to his right ear.  

The Veteran has submitted the September 2007 records of Dr. J.B., M.D., who then examined the Veteran's back condition.  Dr. J.B. notes in a 13 September 2007 report that the Veteran worked without restriction until a work injury of the Veteran's back that occurred on 19 September 2000.  Dr. J.B. also indicates that the Veteran was receiving SSA benefits as a result of that back injury.  It appears that relevant medical records pertaining to the Veteran's claimed back disorder may be included in SSA records.  Pursuant to Murincsak v. Derwinski, 2 Vet. App. 363 (1992), those records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact appropriate military authorities and seek service treatment records for treatment provided to the Veteran at a health care facility while the Veteran was at the U.S. Army Reception Station, U.S. Army Training center, Fort Dix, New Jersey, between 5-8 August 1980.  VBA shall also contact Tennessee National Guard authorities and request any medical records not previously sent to VA.  All efforts made to obtain such records shall be documented in the Veteran's VA claims folder and if no such records are obtained, VBA shall notify the Veteran of those negative results pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  VBA shall contact Social Security Administration officials and request disability records pertaining to the Veteran and specifically request any medical records pertaining to the Veteran's claimed back disorder.  Any records obtained shall be associated with the Veteran's VA claims folder.

3.  If service treatment records are obtained which indicate the Veteran suffered an ear injury during travel to Fort Dix, New Jersey, in August 1980, then VBA shall provide the Veteran with an examination by an appropriate VA examiner who shall describe the Veteran's current hearing and tinnitus disorders and provide an opinion whether it is at least as likely as not that the Veteran's current hearing or tinnitus disorders were incurred during or aggravated by the Veteran's active military duty.  

4.  After completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, a back disorder and hypertension.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


